                Case 1:20-cv-00974-GSA Document 3 Filed 07/16/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF CALIFORNIA



        NICHOLAS PEREZ VALERO                             CASE NUMBER: 1:20-cv-00974-GSA

                   Plaintiff,                             ORDER ON APPLICATION
                                                          TO PROCEED WITHOUT
                      v.                                  PREPAYMENT OF FEES


            ANDREW SAUL,
       Commissioner of Social Security,
                                                          (Doc. 2)
                  Defendant.



        Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

        IT IS ORDERED that the application is:

X     GRANTED


         X   IT IS FURTHER ORDERED that the clerk issue summons and the United States Marshal serve
             a copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff.
             All costs of service shall be advanced by the United States.

      DENIED, for the following reasons:




IT IS SO ORDERED.

    Dated:   July 15, 2020                          /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE
     Case 1:20-cv-00974-GSA Document 3 Filed 07/16/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             2
